MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Dec 23 2019, 5:31 am
court except for the purpose of establishing
                                                                            CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Christopher M. Forrest                                  Timothy M. Pape
Forrest Legal, LLC                                      Jamie C. Slotsema
Fort Wayne, Indiana                                     Carson, LLP
                                                        Fort Wayne, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Michael Mansfield,                                      December 23, 2019
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        18A-DR-2983
        v.                                              Appeal from the Allen Superior
                                                        Court
Micah Mansfield,                                        The Honorable Charles F. Pratt,
Appellee-Petitioner.                                    Judge
                                                        The Honorable Lori K. Morgan,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        02D07-1511-DR-1411



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019               Page 1 of 19
[1]   Michael Mansfield’s (“Husband”) and Micah Mansfield’s (“Wife”) marriage

      was dissolved in Allen Superior Court. Husband appeals the trial court’s

      dissolution decree and raises four issues, which we restate as:


        I. Whether the trial court abused its discretion when it awarded Wife
           primary physical custody of the parties’ two children;

       II. Whether the trial court abused its discretion when it ordered Husband’s
           child support calculation retroactive to October 17, 2017;

      III. Whether the trial court abused its discretion in valuing Husband’s interest
           in L. Mansfield & Heirs, LLC; and,

      IV. Whether the trial court abused its discretion when it included Husband’s
          January 2016 employment bonus in the marital estate.

      We affirm in part, reverse in part, and remand for proceedings consistent with

      this opinion.


                                 Facts and Procedural History
[2]   The parties were married on August 4, 2007. They have two children: J.M.,

      born in 2010, and E.M., born in 2011. Wife was a nurse, and Husband is

      employed in the information technology field. Husband often worked

      significant hours during the marriage, and Wife was the primary caregiver for

      the children. After the children were born, Wife stayed at home with the

      children for a period of time. When she returned to work, she worked part-time.


[3]   Wife filed a petition for dissolution of marriage on November 16, 2015.

      Initially, the parties agreed to a “bird’s nest” arrangement where the children

      remained in the marital residence at all times. The parties exercised their

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019   Page 2 of 19
      parenting time and overnights with the children at the marital residence. Wife

      was hopeful that the “bird’s nest” arrangement would help the children

      transition and adjust to the parties’ separation. Under the parties’ agreed

      parenting time schedule, in every two-week period, Wife exercised 8 of the 14

      overnights with the children.


[4]   In August 2016, Wife decided that the “bird’s nest” arrangement was confusing

      the children because it gave the children the impression that the parties were

      still living together. She believed that maintaining her own residence would

      help the children understand that the parties were in the process of dissolving

      the marriage. Therefore, Wife obtained her own residence and exercised

      parenting time with the children in her new home. Shortly thereafter, the

      children began to experience separation anxiety when they would leave Wife’s

      home to go to Husband’s home for his overnights. E.M.’s separation anxiety

      was particularly severe. J.M. began acting out at school.


[5]   The children began to participate in counseling to help them deal with their

      anxiety. The parties were receptive to the counselor’s suggestions and tried to

      incorporate them into their parenting routines. However, Husband would not

      agree to testing that the counselor recommended for J.M. due to the behaviors

      that J.M. exhibited at school.


[6]   On October 17, 2017, the trial court granted the parties’ joint stipulation to

      dissolve their marriage but bifurcated the child custody determination and




      Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019   Page 3 of 19
      division of the marital estate. Thereafter, final hearings were held in this case on

      September 22 and 28, 2017, January 22, 2018, and April 23, 2018.


[7]   Child custody and the parenting time schedule were significant sources of

      conflict between the parties at the hearing. The trial court found


              the testimony credible that the children are experiencing anxiety
              related to the current parenting time schedule especially given a
              consideration of their young ages, the instability in their living
              arrangements, the frequency of the parenting time exchanges as
              well as the confusion that sometimes occurs during parenting
              time exchanges. [Wife] has functioned in the role of the
              children’s primary caregiver during the marriage and the children
              have developed a strong bond and attachment with her. The
              Court finds that the entry of an order modifying the current
              parenting time schedule to provide the children with more
              stability in their home environment is in the children’s best
              interests. The Court further finds that the entry of an order
              awarding [Wife] primary physical custody of the minor children
              is in the minor children’s best interests.


      Appellant’s App. p. 49.


[8]   Husband was awarded parenting time as set forth in the Indiana Parenting

      Time Guidelines, except Husband was awarded a mid-week overnight on

      Wednesdays. Husband, who did not pay child support during the dissolution

      proceedings, was ordered to pay $141 per week in child support, and child

      support was ordered to be paid retroactive from October 17, 2017, the date the

      marriage was dissolved.




      Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019   Page 4 of 19
[9]   With regard to the parties’ marital assets, the parties presented significantly

      different valuations for Mansfield & Heirs, LLC. The assets held by the

      company consist of a remainder interest in four tracts of farmland in Ohio

      previously owned by Husband’s grandfather, Gilbert Schick. The trial court

      found that


              . . . Subsequently, the [Wife] and [Husband] created a Limited
              Liability Corporation called L. Mansfield & Heirs, LLC (the
              “LLC”) and transferred their interest in the real estate to be held
              by the LLC. [Husband’s] sister transferred her one-half
              Remainder Interest in the land into the LLC as well. The LLC’s
              Remainder Interest in one of the four underlying tracts of land is
              subject to a life estate vested in [Husband’s] uncle. The other
              three tracts of land are subject to a life estate vested in
              [Husband’s] mother, Lesa Mansfield. The real estate is subject to
              [Husband’s] uncle’s ability to farm the land for life. [Husband]
              and his sister each own a 50% membership interest in the LLC
              and [Husband’s] mother serves as the manager of the LLC. She
              may only be removed as the manager by a majority of the
              members. The Remainder Interest is the sole asset of the LLC . . .


                                                      ***


              In connection with the transfer of the Remainder Interest to the
              LLC, during the marriage, [Wife] was asked to, and ultimately
              did, execute Quit Claim Deeds quit-claiming and relinquishing
              any right, title, or interest to the underlying real estate. [Husband]
              then retained a 50% ownership interest in the LLC. According to
              [Husband’s] testimony at trial, during the marriage, the parties
              did not receive a financial benefit as a result of the Remainder
              Interest or the LLC, nor did they make plans or decisions during
              the marriage based upon the expectation of realizing such
              interest. He advises that he and [Wife] did not discuss the

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019   Page 5 of 19
               Remainder Interest of LLC much during the marriage and that
               he only recently began to understand the kind of interest that he
               holds. He contends that [Wife] had knowledge of all of the
               communications that occurred during the marriage regarding the
               Remainder Interest and the LLC. He further advised at trial that
               he had always believed that the Remainder Interest and/or
               interest in the LLC was a future inheritance that he would
               receive upon the death of several family members and did not
               understand until recently, that he held a present right to the
               Remainder Interest and/or LLC. He testified that at trial that he
               was still attempting to understand the exact nature of the interest
               that he and/or the LLC holds.


       Id. at 52, 54–55.


[10]   Each party hired experts to value the remainder interest held by the LLC.

       Wife’s expert concluded that Husband’s 50% interest in the LLC was worth

       $252,800.00. Husband’s expert determined that Husband’s 50% ownership

       interest in the LLC was worth $38,000.00. The trial court adopted the value

       calculated by Wife’s experts after concluding that they were reliable and their

       opinions were “based upon sound valuation principles.” Id. at 58.


[11]   The parties also could not agree whether a bonus Husband received from his

       employer in January 2016 was a marital asset. The trial court also concluded

       that it was and included it in the marital estate because the bonus was for work

       performed in the 2015 calendar year.


[12]   Husband now appeals the trial court’s November 16, 2018 order addressing

       custody and parenting time of the parties’ children and dividing the marital

       estate. Additional facts will be provided as necessary.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019   Page 6 of 19
                                          Standard of Review
[13]   Husband requested findings of fact and conclusions of law. Therefore, first we

       determine whether the evidence supports the trial court’s findings, and second

       we determine whether the findings support the judgment. Lechien v. Wren, 950
N.E.2d 838, 841 (Ind. Ct. App. 2011). We will set aside the trial court’s specific

       findings only if they are clearly erroneous, that is, when there are no facts or

       inferences drawn therefrom to support them. Id. A judgment is clearly

       erroneous when a review of the record leaves us with a firm conviction that a

       mistake has been made. Id. We neither reweigh the evidence nor assess the

       credibility of witnesses but consider only the evidence most favorable to the

       judgment. Id. The findings control only as to the issues they cover, and a

       general judgment standard applies to issues upon which the trial court made no

       findings. Id.


                                       I. Custody and Parenting Time

[14]   Husband argues that the trial court abused its discretion when it awarded Wife

       primary physical custody of the children and awarded him “minimum”

       parenting time. See Appellant’s Br. at 24. Our standard of review of initial child

       custody determinations is well settled. Child custody decisions fall within the

       trial court's sound discretion. Swadner v. Swadner, 897 N.E.2d 966, 973 (Ind. Ct.

       App. 2008).


[15]   In an initial custody determination, both parents are presumed equally entitled

       to custody. Hamilton v. Hamilton, 103 N.E.3d 690, 694 (Ind. Ct. App. 2018),


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019   Page 7 of 19
trans. denied. The trial court shall determine custody and enter a custody order

in accordance with the best interests of the child by considering all relevant

factors, including:


        (1) The age and sex of the child.

        (2) The wishes of the child’s parent or parents.

        (3) The wishes of the child, with more consideration given to the
        child's wishes if the child is at least fourteen (14) years of age.

        (4) The interaction and interrelationship of the child with:

                (A) the child's parent or parents;

                (B) the child's sibling; and

                (C) any other person who may significantly affect the
                child’s best interests.

        (5) The child’s adjustment to the child’s:

                (A) home;

                (B) school; and

                (C) community.

        (6) The mental and physical health of all individuals involved.

        (7) Evidence of a pattern of domestic or family violence by either
        parent.

        (8) Evidence that the child has been cared for by a de facto
        custodian, and if the evidence is sufficient, the court shall
        consider the factors described in section 8.5(b) of this chapter.

Ind. Code § 31-17-2-8.



Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019   Page 8 of 19
[16]   In deference to the trial court’s proximity to the issues, we do not reweigh the

       evidence or determine the credibility of witnesses. Hughes v. Rogusta, 830
N.E.2d 898, 902 (Ind. Ct. App. 2005). Instead, we consider the evidence most

       favorable to the judgment, with all reasonable inferences drawn in favor of the

       judgment. Id. We will affirm the trial court’s custody determination absent an

       abuse of discretion. Swadner, 897 N.E.2d at 973.


[17]   Husband argues that he was exercising near equal parenting time, with Wife’s

       agreement, during the dissolution proceedings. Therefore, he argues that the

       trial court should have treated the custody and parenting time issues as

       modifications of custody and parenting time and should have applied the more

       stringent modification standard.1


[18]   Throughout these proceedings, Husband was on notice that the trial court

       would make an initial custody determination when issuing its decree, and the

       parties’ provisional agreement was temporary. Moreover, during the pendency

       of the dissolution proceedings, Wife expressed her belief to Husband that their

       provisional custody and parenting time arrangement was causing the children




       1
         A party who seeks modification of custody must prove modification is in the child’s best interests and a
       substantial change in one or more of the statutory factors enumerated in Indiana Code section 31-17-2-8. In
       support of his argument that the modification standard should apply, Father relies on In re Paternity of
       Winkler, 725 N.E.2d 124, 127–28 (Ind. Ct. App. 2000). But in that case, Mother had sole legal custody of the
       child for twelve years, and Father “acquiesced to the custody arrangement for this long period of time.” Id. at
       128. Therefore, “the same concerns about stability and continuity present in sole and joint custody
       modifications are present.” Id. Moreover the paternity statute effectively provides that the child’s mother will
       have sole custody of a child born out-of-wedlock. Id. at 127. Although the dissolution proceedings in this case
       pended for nearly three years, the circumstances present in this appeal are not legally or factually analogous
       to those in Winkler.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019                  Page 9 of 19
       to suffer from anxiety, and she sought to change the arrangement. But Husband

       would not agree to any changes. For these reasons, Husband has not persuaded

       us that the trial court was required to consider its custody and parenting time

       decisions under the more stringent modification standard.


[19]   Wife was the children’s primary caretaker throughout the marriage. After the

       children were born, when she returned to work, Wife worked part-time until

       June 2015. Wife adjusted her work schedule to take care of the children’s needs.

       Husband would often work overtime and assist at his family’s business.

       However, during the parties’ separation, Husband cared for the children six out

       of every fourteen overnights. Husband substantially relies on this fact to support

       his argument that the trial court should have awarded joint physical custody.


[20]   But the children began to suffer anxiety during the parties’ provisional custody

       arrangement, and J.M. began acting out at school. Husband’s challenge to the

       trial court’s finding that the children suffered anxiety throughout the parties’

       separation is simply a request to reweigh the evidence and the credibility of the

       witnesses. With Husband’s agreement and support, the children were in

       counseling to deal with their anxiety. The parties have implemented strategies

       suggested by the children’s counselor, and the children’s anxiety has lessened

       over their two years of counseling. But the children’s issues with anxiety still

       persist. And Husband refused to consider changing the parties’ parenting time

       schedule even though the children struggled to adjust to the multiple parenting

       exchanges each week.



       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019   Page 10 of 19
[21]   This evidence supports the trial court’s award of primary physical custody to

       Wife. The trial court considered the statutory factors and determined that the

       children need more stability and less parenting time exchanges. The court also

       considered that the children have a stronger bond and attachment to Wife.

       Finally, the evidence supports the trial court’s determination that awarding

       Wife primary physical custody is in the children’s best interests.


[22]   Husband also argues that the trial court abused its discretion by awarding him

       minimal parenting time. In all parenting time controversies, courts must give

       foremost consideration to the best interests of the child. Hazelett v. Hazelett, 119
N.E.3d 153, 161 (Ind. Ct. App. 2019). We review a trial court’s parenting time

       determination under an abuse of discretion standard. Id. If the record reveals a

       rational basis supporting the trial court’s decision, no abuse of discretion

       occurred. Id. In reviewing a trial court’s determination, we will not reweigh the

       evidence or judge the credibility of the witnesses. Id.


[23]   The trial court awarded Husband parenting time consistent with the guidelines,

       but in addition, awarded Husband a mid-week overnight. Husband was

       awarded more than minimal parenting time. The trial court’s parenting time

       decision took into account the children’s ages, their need for more stability and

       fewer exchanges between the parents, but also the fact that Husband has had

       significant parenting time with the children throughout the dissolution

       proceedings. For these reasons, we conclude that the trial court acted within its

       discretion when it entered its parenting time order.



       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019   Page 11 of 19
                            II. Child Support Calculation and Retroactivity

[24]   Husband argues that the trial court abused its discretion when it ordered his

       child support obligation retroactive to October 17, 2017. There was no child

       support order in place during the dissolution proceedings.


[25]   A trial court’s calculation of child support is presumptively valid. Young v.

       Young, 891 N.E.2d 1045, 1047 (Ind. 2008). We will reverse a trial court’s

       decision in child support matters only if it is clearly erroneous or contrary to

       law. Id. A decision is clearly erroneous if it is clearly against the logic and effect

       of the facts and circumstances that were before the trial court. Id.


[26]   It is well settled that an initial child support order can be retroactive to the date

       of the petition for dissolution. Mitten v. Mitten, 44 N.E.3d 695, 705 (Ind. Ct.

       App. 2015) (citing Boone v. Boone, 924 N.E.2d 649, 652 (Ind. Ct. App. 2010)).

       The trial court chose October 17, 2017 for the effective start date of the child

       support order because that is the date the court granted the parties’ joint

       stipulation to dissolve their marriage. It was well within the trial court’s

       discretion to do so.


[27]   Husband argues that “even if the support obligation is retroactive to October

       17, 2017, Husband should have been provided an appropriate parenting time

       credit from October 17, 2017 to November 16, 2018” because during those

       dates, he was exercising more overnight visitation than provided for in the

       decree. Appellant’s Br. at 31.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019   Page 12 of 19
[28]   In its child support calculation, the trial court gave Husband credit for 150

       overnights per year. The evidence presented at the hearing established that

       Husband was exercising 6 overnights with the children in every two-week

       period while the dissolution was pending. Therefore, from October 17, 2017 to

       November 16, 2018 (the date of the dissolution decree), Husband exercised

       approximately 156 overnights annually with the children. Husband has not

       provided us with a calculation of his child support obligation giving him credit

       for 156 overnights as opposed to 150 overnights. After reviewing the child

       support obligation worksheet, we conclude that giving Husband credit for 156

       annual overnights will result in a change in the calculation of his weekly,

       retroactive child support obligation to the amount of $134 per week, or an

       aggregate difference of $395. For this reason, we remand this case to the trial

       court to recalculate Husband’s weekly retroactive child support obligation

       accordingly.


                             III. The Value of L. Mansfield & Heirs, LLC

[29]   Next, Husband argues that the value the trial court assigned to L. Mansfield &

       Heirs, LLC (“LLC”) is not supported by the evidence. A trial court’s decision

       in assigning a value to property in a dissolution action is reviewed for an abuse

       of discretion. Del Priore v. Del Priore, 65 N.E.3d 1065, 1076 (Ind. Ct. App. 2016),

       trans. denied. Generally, there is no abuse of discretion if a trial court’s chosen

       valuation is within the range of values supported by the evidence. Id. “A

       valuation submitted by one of the parties is competent evidence of the value of

       property in a dissolution action and may alone support the trial court's

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019   Page 13 of 19
       determination in that regard.” Id. (citing Alexander v. Alexander, 927 N.E.2d 926,

       935 (Ind. Ct. App. 2010), trans. denied). On appeal, “we resist the temptation to

       get deeply involved in analyzing the valuation evidence presented at trial.”

       Quillen v. Quillen, 671 N.E.2d 98, 100 (Ind. 1996). Finally, when we review a

       trial court’s valuation of property in a dissolution, we will neither reweigh the

       evidence nor judge the credibility of witnesses. Del Priore, 65 N.E.3d at 1076–

       77.


[30]   The LLC’s assets consist solely of remainder interests in the four parcels of

       Ohio farmland that are subject to Husband’s uncle’s right to farm the land, and

       the life estates granted to his uncle or his mother, depending on the parcel. Both

       parties had the farmland appraised, and then each hired a certified public

       accountant to value the interest owned by the LLC. Each expert testified at trial

       and explained their respective methodologies for calculating the remainder

       interest held by the LLC. Wife’s expert concluded that Husband’s 50%

       ownership interest in the LLC was worth $252,800, and Husband’s expert

       concluded that it was worth $38,000.2


[31]   The trial court found both Husband’s and Wife’s experts’ testimonies and

       evidence “to be credible regarding the value of the land and the value of

       [Husband’s] 50% ownership interest in the LLC[.]” Appellant’s App. p. 58. But

       the trial court specifically found that the testimony of Wife’s experts was



       2
        The appraisers concluded that the four parcels of land were collectively worth between $1,187,000 and
       $1,311,000.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019             Page 14 of 19
       “reliable and based on sound valuation principles.” Id. Therefore, the trial court

       found that Husband’s interest in the LLC was worth $252,800. The trial court

       acted within its discretion when it determined that Wife’s expert’s methodology

       of calculating Husband’s 50% interest in the LLC was reliable.


[32]   However, the most significant difference between the two experts’ opinions was

       whether the LLC owns a 100% remainder interest in the four parcels of

       farmland or a 50% remainder interest, subject to the life estates of Robert Schick

       and Lesa Mansfield. The trial court’s conclusion in finding number 31 that

       Husband’s grandfather transferred a remainder interest in one-half of the

       farmland to Husband and one-half to Husband’s sister, who then both

       transferred their interests to the LLC, is not supported by the evidence.


[33]   The quit claim deeds for each transfer were admitted into evidence. The quit

       claim deed for parcel number 27-24S-010-00 states that “Ruth Ann Bair and

       Dana Bair, her husband; and Gloria Grimes and Eugene H. Grimes, her

       husband, for valuable consideration paid, grant to L. Mansfield & Heirs, LLC”

       the real estate described “subject to the life estate granted to Robert A.

       Schick[.]” Ex. Vol. 1, p. 108. Therefore, as to this parcel, the entire remainder

       interest was transferred to the LLC.


[34]   However, the quit claim deed for parcel number 27-24S-010-03 establishes that

       Husband and his sister transferred to L. Mansfield and Heirs, LLC, a

       “remainder interest in an undivided one-half” of the described real estate,

       subject to the life estate granted to Lesa Mansfield. Id. at 111. Finally, the quit


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019   Page 15 of 19
       claim deed for parcel number 08-28S-001-00, which consists of two separate

       tracts of farmland, established that the several family members, including

       Husband and his sister, transferred to “Lesa Mansfield, for and during the term

       of her natural life, the remainder to L. Mansfield & Heirs, LLC. . . an

       undivided one-half interest” in the described real estate. Id. at 116.


[35]   Therefore, on the face of the deeds, 100% of the remainder interest in parcel

       number 27-24S-010-00 was transferred to the LLC, but as to parcel numbers 27-

       24S-010-03 and 08-28S-001-00 only one-half of the remainder interest was

       transferred to the LLC. For this reason, neither of the experts appropriately

       calculated the value of the remainder interests owned by the LLC.3


[36]   For all of these reasons, the trial court abused its discretion when it concluded

       that Husband’s 50% interest in the LLC was worth $252,800. Therefore, we

       remand this case with instructions to recalculate the value of Husband’s

       interest.


                                    IV. Husband’s January 2016 Bonus

[37]   Finally, Husband argues that the trial court abused its discretion when it

       included the bonus he received from his employer in January 2016, after the

       dissolution petition was filed, in the marital estate.




       3
        Wife’s expert calculated the value as if the LLC owned 100% of the remainder interest, and Husband’s
       expert calculated the value as if the LLC owned only a 50% remainder interest in all four parcels.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019            Page 16 of 19
               The division of marital assets is within the trial court’s discretion,
               and we will reverse only for an abuse of discretion. A party
               challenging the trial court's division of marital property must
               overcome a strong presumption that the trial court considered
               and complied with the applicable statute, and that presumption is
               one of the strongest presumptions applicable to our consideration
               on appeal. We may not reweigh the evidence or assess the
               credibility of the witnesses, and we will consider only the
               evidence most favorable to the trial court's disposition of the
               marital property.


       O’Connell v. O’Connell, 889 N.E.2d 1, 10 (Ind. Ct. App. 2008) (citations and

       quotations omitted).


[38]   All property, whether acquired before or during the marriage, is included in the

       marital estate for property division. Webb v. Schleutker, 891 N.E.2d 1144, 1149

       (Ind. Ct. App. 2008). The marital pot usually closes on the date the dissolution

       petition is filed. Sanjari v. Sanjari, 755 N.E.2d 1186, 1192 (Ind. Ct. App. 2001).


[39]   Wife argued and the trial court found that Husband received the bonus for work

       performed in 2015. “Indiana's ‘one pot’ theory prohibits the exclusion of any

       asset in which a party has a vested interest from the scope of the trial court's

       power to divide and award.” Falatovics v. Falatovics, 15 N.E.3d 108, 110 (Ind.

       Ct. App. 2014). Whether a right to a present or future benefit constitutes an

       asset that should be included in the marital pot depends mainly on whether it

       has “vested” by the time of dissolution. Ford v. Ford, 953 N.E.2d 1137, 1142

       (Ind. Ct. App. 2011). That is, “vesting is both a necessary and sufficient

       condition for a right to a benefit to constitute an asset.” Id. (quoting Bingley v.


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019   Page 17 of 19
       Bingley, 935 N.E.2d 152, 154 (Ind. 2010)). There are two ways in which a right

       to a benefit can vest: (1) vesting in possession or (2) vesting in interest. Id.

       Vesting in possession connotes an immediately existing right of present

       enjoyment, while vesting in interest implies a presently fixed right to future

       enjoyment. Id.; see also In re Marriage of Preston, 704 N.E.2d 1093, 1097 (Ind. Ct.

       App. 1999)).


[40]   The only testimony on this issue came from Husband, who testified that annual

       employment bonuses he receives are based on the profitability of the company.

       Tr. Vol. 3, p. 43. He stated that if he had not been employed with the company

       in January 2016, he would not have received a bonus.


[41]   Because Husband did not have a right to his bonus on November 16, 2015, the

       evidence leads to the conclusion that Husband’s 2016 bonus had not vested on

       the date Wife filed her petition for dissolution. Wife did not present any

       contrary evidence. Accordingly, we conclude that the trial court should not

       have included Husband’s January 2016 bonus in the marital estate.


                                                Conclusion
[42]   Husband has not established any reversible error concerning the trial court’s

       custody and parenting time. However, we remand this case to the trial court

       with instructions to recalculate Husband’s retroactive child support obligation,

       as set forth in this opinion. In addition, the value the trial court assigned to the

       Mansfield, LLC is not supported by the evidence and Husband’s January 2016

       bonus should not have been included in the marital estate. We therefore

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019   Page 18 of 19
       remand this case with instructions to recalculate the value of Husband’s interest

       in Mansfield, LLC and to exclude his 2016 bonus from the marital estate.


[43]   Affirmed in part, reversed in part, and remanded for proceedings consistent

       with this opinion.


       May, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2983 | December 23, 2019   Page 19 of 19